Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                               KEY WEST DIVISION

   VALENTIN SPATARU,

          Plaintiff,

   v.                                                    Case No. 4:19-CV-10132-KMM

   THE HONORABLE WILLIAM R. PTOMEY, JR.,
   COUNTY JUDGE, et. al.,

        Defendants.
   ______________________________/

         DEFENDANTS [JUDGE PTOMEY, JUDGE GARCIA, AND THE
           SIXTEENTH JUDICIAL CIRCUIT] MOTION TO DISMISS
              AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Rules 12(b)(1), and 12(b)(6) of the Federal Rules of Civil

   Procedure, The Honorable Luis Garcia, Circuit Judge (“Judge Garcia”); The

   Honorable William R. Ptomey, (now former) County Judge (“Judge Ptomey”); and

   the Sixteenth Judicial Circuit, Monroe County (“Sixteenth Judicial Circuit”)1 move

   this Court to dismiss the Amended Complaint [D.E. 11] with prejudice and state as

   follows:




   1
    The three Defendants will collectively be referred to as “Defendants” and the two Judges will
   be referred to as “Judges.”
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 2 of 13




                                     INTRODUCTION

      I.      The Complaint

              Plaintiff cited various laws in reference to his complaint, without

   specifying which Defendants violated these laws. The Plaintiff’s complaint arises

   out of an incident on August 11, 2015 for unlawful swimming. [Complaint at 14, 15,

   47, 67] Plaintiff claimed the arrest was unlawful and that he was not engaged in

   unlawful swimming. Id. at 14, 15, 47. He was not trespassing or engaging in illegal

   lobstering. Id. Plaintiff stated he never tried to catch lobsters and there are no lobsters

   in Tarpon Basin. Id. Plaintiff was arrested for trespass and put in a non air-

   conditioned patrol car and, when he arrived at the jail, he was not allowed to call for

   help to pay bail and was thus detained for six days. Id. Plaintiff alleged the law

   enforcement officer arresting him had no probable cause and used cruel and

   unreasonable force. Id.

           On pages of the Complaint that included the Defendants, Plaintiff stated

   Defendants acted under color of state or local law, and failed to engage in proper

   investigations, and judicial and legal services, which injured Plaintiff. Id. at 3, 8-9,

   28, 56. Plaintiff stated Defendants had conflicts of interest with him, had embezzled

   from him, and also conspired against him. Id. at 49. It was also ‘diabolical and

   satanic’ for Defendants to violate his rights. Id. at 32.


                                               2
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 3 of 13




         In regard to Judge Ptomey, the Plaintiff pled no contest to the allegations of

   trespass and adjudication was withheld on August 26, 2015. Id. at 67. Plaintiff stated

   Judge Ptomey had a “duty to exercise reasonable care in the investigation, handling

   and treatment of Mr. SPATARU, and failed to exercise that standard of care

   expected and required in Key Largo, in FL, in the USA, and in the other countries

   of the United Nations.” Id. at 14. Plaintiff alleged a corrupt interest on behalf of

   Judge Ptomey and conspiracy. Id. at 19, 44, 49. Plaintiff stated that he did not act on

   time to appeal Judge Ptomey’s ruling because Judge Ptomey’s order was confusing.

   Id. at 21, 32. Plaintiff stated the lack of a transcript of the proceedings with Judge

   Ptomey violated his constitutional rights. Id. at 24. Plaintiff stated Judge Ptomey did

   not inquire as to why he was swimming (for therapy), nor whether he planned to

   catch lobsters, and the Judge should have done so. Id. at 25. Plaintiff alleged Judge

   Ptomey did not provide proper ethical judicial services, causing injury to Plaintiff,

   while also alleging he was excluded from the benefit of being involved in the court

   system. Id. at 28, 31. Plaintiff complained that he was swimming lawfully and should

   not have been deemed a trespasser by Judge Ptomey. Id. at 40, 41. Plaintiff stated

   Judge Ptomey did not allow him to have an attorney, a jury trial, or to present

   witnesses. Id. at 45, 46, 47.

         As to Judge Garcia, Plaintiff claimed Judge Garcia ‘blamed’ his decision

   finding against Plaintiff on a lack of transcript, but Judge Garcia should have known


                                             3
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 4 of 13




   that he could reconstruct the hearing transcript. Id. at 19. He claims that this alleged

   action taken by Judge Garcia should be investigated for conspiracy. Id. Judge Garcia

   also allegedly dismissed Plaintiff’s claim for failure to appeal the criminal decision

   on time, despite Plaintiff’s stress. Id. at 39.

          Plaintiff’s complaint included the Court Minutes of the case with Judge

   Ptomey, Case No.: 15-MM-719 AP, where the Plaintiff voluntarily pled nolo

   contendre to the trespass charge. Id. at 67. Plaintiff also included another case filed

   by him against the Monroe County Sheriff’s Office, presided over by Judge Ptomey,

   Case No.: 15-SC-114, a small claims case. Id. at 66. Plaintiff included an Order in

   Case No.: 2016-CA-000704, signed by Judge Garcia, dismissing Plaintiff’s action

   because he pled no contest and cannot now bring a false arrest action. Id. at 65.2

          There are no specific allegations as to the Sixteenth Judicial Circuit. There are

   numerous other allegations in the Complaint regarding other cases filed by Plaintiff,

   law enforcement, hotel employees, Monroe County, commissioners, and legislators.

          Plaintiff also included allegations citing alleged facts about world wars, the

   September 11 attacks, family dynasties, 5G, and anthrax. The majority of this

   material is found from pages 70-98 of the Complaint. Plaintiff further requests




   2
    All cases filed by Plaintiff in Monroe County, Florida, are publicly available on internet page
   https://www.monroe-
   clerk.com/Cases/Search?caseType=CV&caseTypeDesc=Civil%20Case%20Records and search
   by typing in the Plaintiff’s name.

                                                   4
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 5 of 13




   FBI investigation and testing of officers and administrators throughout the

   Complaint.

                                 MEMORANDUM OF LAW

      II.      The Complaint should be dismissed as Defendants have absolute
               judicial immunity.

      Defendants have absolute judicial immunity as the actions taken by Defendants

 were only those in the scope of their duty as judicial officers and included only

 judicial acts. It is well established that judges have absolute immunity for all judicial

 acts unless taken in the clear absence of jurisdiction. Stump v. Sparkman, 435 U.S.

 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Pierson v. Ray, 386 U.S. 547, 87 S.Ct.

 1213, 18 L.Ed.2d 288 (1967); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1871);

 Randall v. Brigham, 7 Wall. 523, 19 L.Ed. 285 (1868).

               …the factors determining whether an act by a judge is a
               “judicial” one relate to the nature of the act itself, i.e., whether
               it is a function normally performed by a judge, and to the
               expectations of the parties, i.e., whether they dealt with the
               judge in his judicial capacity.

   Stump v. Sparkman, 98 S.Ct. at 1107 (citations omitted).

            Judge Ptomey and Judge Garcia, along with the Sixteenth Judicial Circuit,

   were at all times acting within their judicial capacity as a County Judge and Circuit

   Judge of Monroe County, respectively, presiding over the misdemeanor trespass

   case of Plaintiff, Case No.: 15-MM-00719-A-P, the small claims case, Case No.:




                                                5
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 6 of 13




   15-SC-114, and the false arrest action, Case No.: 2016-CA-000704, as cited in the

   Plaintiff’s complaint.

          Judges are absolutely immune from liability for acts which are judicial
          in nature and that fall within, or even in excess, of their jurisdiction.
          The proper administration of justice depends on a judges’ ability to
          act freely on their own convictions without apprehension of personal
          consequences. Immunity prevents judges from dealing with vexatious
          suits brought by disgruntled litigants, …Moreover, parties’ rights are
          adequately safeguarded through the legal remedy of correction on
          appeal.

          Hensley v. Alcon Laboratories, Inc., 197 F. Supp.2d 548 (S.D. W.V.

   2002)(citations omitted)(holding the Judge could not be called to testify

   regarding an off-the-record, not recorded, settlement discussion between all

   the parties).

          The Defendants were at all times acting in their capacity as judicial officers

   and had jurisdiction to determine the legal and factual matters before them in the

   cases involving Plaintiff. Plaintiff cited to the decisions made by the Judges in the

   courtroom, and the usual and customary legal pleadings related to filing a case

   with the court, as the basis of his claims against the Defendants. The actions taken

   by the Judges as set forth by the Plaintiff in his complaint were clearly within the

   Judges’ purview. Simply put, the Judges did not rule for Plaintiff, and that is the

   basis of his Complaint. 3


   3
    And, Plaintiff actually pled no contest in the case with Judge Ptomey and the Court accepted his
   plea voluntarily given, so there was no determination ‘against’ the Plaintiff in that case.

                                                  6
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 7 of 13




         There are no allegations by Plaintiff that he saw or had dealings with the

   court system or Judges, except as a party before the court. The only acts in

   question involving the Defendants constitute judicial acts, while acting in their

   judicial capacities, and as such, Defendants are absolutely immune. The Judges did

   not act in the clear absence of all jurisdiction or in private or in a non-judicial

   capacity. Therefore, all claims brought by Plaintiff against Defendants should be

   dismissed.


      III.   The Complaint against the Defendants fails to state a claim for which
             relief can be granted.

         The Complaint also fails to contain sufficient factual matter to state a claim

   for relief that is plausible on its face. To survive a motion to dismiss, a complaint

   must contain sufficient factual matter, accepted as true, to state a claim to relief that

   is plausible on its face. However, “[f]actual allegations must be enough to raise a

   right to relief above the speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   555 (2007). “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)).

         The plausibility standard is not akin to a ‘probability requirement,’ but
         it asks for more than a sheer possibility that a defendant has acted
         unlawfully. Where a complaint pleads facts that are merely consistent



                                               7
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 8 of 13




          with” a defendant's liability, it “stops short of the line between
          possibility and plausibility of ‘entitlement to relief.’ ”

   Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true legal conclusions,

   which would include “threadbare recitals of the elements of the cause of action.” Id.

   (citing Twombly, at 555). “[C]onclusory allegations, unwarranted deductions of

   facts or legal conclusions masquerading as facts” will not survive a motion to

   dismiss. Oxford Asset Mgt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

          Plaintiff’s complaint is “to be liberally construed” as it was filed pro se.

   Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251, 106 (1976). However,

   the Complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

   12(b)6. To survive a motion to dismiss, “a complaint must contain sufficient factual

   matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal,

   556 U.S. at 678. A claim is plausible on its face where the plaintiff pleads facts that

   the defendant is liable for misconduct alleged. Id.

          The complaint is not well pled. It certainly does not contain a short and plain

   statement of the claim showing that Plaintiff is entitled to relief, as is required by

   Rule 8(a)(2), Federal Rules of Civil Procedure. It contains various frivolous and

   unnecessary allegations including citing alleged facts about world wars, the

   September 11 attacks, family dynasties, 5G, and anthrax. See, e.g., Complaint, D.E.

   11, pp. 70-98 of the complaint. And, Plaintiff requests FBI investigation and training




                                               8
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 9 of 13




   for the Defendants. There are various portions of the complaint that are largely

   nonsensical.

         Since there were insufficient facts to conclude reasonable inferences of

   misconduct by Defendants, Plaintiff’s claims are not plausible. Iqbal, 556 U.S. at

   678. And, Plaintiff’s Complaint fails to comply with Rule 8(a)(2). Therefore, the

   Complaint against Defendants must be dismissed. Id.

      IV.    Plaintiff’s Complaint should be dismissed, because it is a shotgun
             pleading.

         Rule 8, Federal Rules of Civil Procedure, requires a short and plain statement

   of the grounds on which the court’s jurisdiction rests; a short and plain statement of

   the claim showing that the pleader is entitled to relief; and a demand for relief. Fed.

   R. Civ. P. 8(a).

         Shotgun pleadings do not comply with Rule 8. The Eleventh Circuit has

   described the four categories of shotgun pleadings as follows:

         The most common type—by a long shot—is a complaint containing
         multiple counts where each count adopts the allegations of all preceding
         counts, causing each successive count to carry all that came before and
         the last count to be a combination of the entire complaint. The next most
         common type, at least as far as our published opinions on the subject
         reflect, is a complaint that does not commit the mortal sin of re-alleging
         all preceding counts but is guilty of the venial sin of being replete with
         conclusory, vague, and immaterial facts not obviously connected to any
         particular cause of action. The third type of shotgun pleading is one that
         commits the sin of not separating into a different count each cause of
         action or claim for relief. Fourth, and finally, there is the relatively rare
         sin of asserting multiple claims against multiple defendants without
         specifying which of the defendants are responsible for which acts or

                                              9
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 10 of 13




           omissions, or which of the defendants the claim is brought against. The
           unifying characteristic of all types of shotgun pleadings is that they fail
           to one degree or another, and in one way or another, to give the
           defendants adequate notice of the claims against them and the grounds
           upon which each claim rests.

   Weiland v. Palm Beach County Sheriff's Office, 792 F.3d 1313, 1321–23 (11th Cir.

   2015) (emphasis added). Plaintiff’s complaint is a typical “shotgun” pleading and

   fails to plead sufficient facts to support any claims against the Defendants. See

   Odadeinde v. City of Birmingham, 230 F.3d 1275, 1285-1285 (11th Cir. 2000). The

   Complaint does not separate into different counts each cause of action or claim for

   relief. Instead, Plaintiff bunches together all claims against Defendants. Also,

   Plaintiff fails to specify which of the defendants are responsible for which acts or

   omissions, particularly when Plaintiff seems to suggest that all defendants are

   responsible for everything that happened irrespective of whether the court system

   was involved.

           Plaintiff’s Complaint should be dismissed as to Defendants because it is a

   shotgun pleading, but Plaintiff would be given leave to amend.

      V.      Plaintiff’s Claims are Time Barred.

              If this Court should determine that Defendants are not absolutely immune

   from the Plaintiff’s claims, the statute of limitations has passed. Plaintiff’s claims

   arise out of an incident dated August 26, 2015, [Complaint at 14] when Plaintiff was

   arrested for trespass. It has been more than four years since the arrest, and any claims


                                               10
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 11 of 13




   based on this arrest are time barred by Florida’s four-year statute of limitations. Allen

   v. King, 279 Fed.Appx. 847 (11th Cir. 2008).

      VI.    Dismissal should be with prejudice.

         “Ordinarily, a party must be given at least one opportunity to amend before

   the district court dismisses the complaint. The district court, however, need not allow

   an amendment… where amendment would be futile.” Corsello v. Lincare, Inc., 428

   F.3d 1008, 1014 (11th Cir. 2005) (citations omitted). Plaintiff should not be allowed

   to amend his complaint. Any additional amendment would be futile because

   Defendants are entitled to absolute immunity in regard to liability for acts judicial in

   nature, as previously stated. Therefore, the Complaint against Defendants should be

   dismissed with prejudice, and Plaintiff should not be allowed to amend.

                                      CONCLUSION

         WHEREFORE, Judge Ptomey, Judge Garcia, and the Sixteenth Judicial

   Circuit request that this Court enter an order dismissing the Complaint with

   prejudice.

                                            Respectfully submitted,

                                            ASHLEY MOODY
                                            Attorney General

                                            /s/ Meghan Boudreau Daigle
                                            Meghan Boudreau Daigle
                                            Senior Assistant Attorney General
                                            Meghan.Daigle@myfloridalegal.com
                                            Stevi.Parker@myfloridalegal.com


                                              11
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 12 of 13




                                            Florida Bar No: 0569321
                                            Office of the Attorney General
                                            PL – 01 The Capitol
                                            Tallahassee, Florida 32399-1050
                                            Telephone: (850) 414-3716
                                            Facsimile: (850) 488-4872

                                            COUNSEL FOR DEFENDANTS,
                                            The Honorable Luis Garcia, Circuit Judge;
                                            The Honorable William R. Ptomey, (now
                                            former) County Judge; and the Sixteenth
                                            Judicial Circuit, Monroe County


                             CERTIFICATE OF SERVICE

         I hereby certify that, on this 27th day of March, 2020, I electronically filed the

   foregoing with the Clerk of the Court using the CM/ECF system, which will send

   notification of such filing to all persons registered to receive electronic notifications

   for this case, including the following counsel and plaintiff:

                              Valentin Spataru, Plaintiff
                              c/o CILK
                              103400 Overseas Hwy., #243
                              Key Largo, FL 33037
                              valentin.spataru.macc.cpa@gmail.com and
                              valespa@outlook.com

                              Cynthia Hall, Esq.
                              Monroe County Attorney’s Office
                              1111 12th Street Suite 404
                              Key West, FL 33040
                              hall-cynthia@monroecounty-fl.gov

                              Daniel Nordby, Esq.
                              Shutts and Bowen, LLP.
                              215 South Monroe Street Suite 804

                                              12
Case 4:19-cv-10132-KMM Document 36 Entered on FLSD Docket 03/27/2020 Page 13 of 13




                          Tallahassee, FL 32301
                          dnordby@shutts.com

                          Gregory Jolly, Esq.
                          Purdy, Jolly, Giuffreda, Barranco & JISA, P.A.
                          2455 East Sunrise Boulevard Suite 1216
                          Fort Lauderdale, FL 33304
                          greg@purdylaw.com

                          Jeremiah Hawkes, Esq.
                          The Florida Senate
                          302 The Capitol
                          404 South Monroe Street
                          Tallahassee, FL 32399
                          hawkes.jeremiah@flsenate.gov

                                             /s/ Meghan Boudreau Daigle
                                             Meghan Boudreau Daigle




                                        13
